Citation Nr: 1713496	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-00 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left eye glaucoma with cataract, to include as secondary to a right eye epithelial defect.

3.  Entitlement to an initial rating greater than 10 percent for right eye epithelial defects.

4.  Entitlement to an initial rating greater than 10 percent from September 16, 2003, to June 25, 2007, for coronary artery disease.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1972 to July 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has also appealed denial of a clothing allowance due to the use of right and left knee braces, which was the subject of a July 2015 Board remand.  That remand arose out of a November 2012 determination by the Department of Veterans Affairs Medical Center (VAMC) in Birmingham, Alabama that the appellant was not eligible for an annual clothing allowance for the year 2012.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still working on the clothing allowance issue.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for hypertension and left eye glaucoma with cataract and entitlement to an increased rating for right eye epithelial defects are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

From September 16, 2003, to June 25, 2007, the Veteran's coronary artery disease with myocardial infarction was productive of a workload greater than 7 metabolic equivalents (METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope, but without evidence of cardiac hypertrophy or dilatation, left ventricular dysfunction with an ejection fraction of 50 percent or less, or more than one episode of acute congestive heart failure.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent from September 16, 2003, to June 25, 2007, for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.100, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and an opinion obtained.  




Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran suffered a myocardial infarction in May 2000 and was treated by a post percutaneous transluminal coronary angioplasty with stent.  Effective September 16, 2003, he has been service connected for coronary artery disease with a myocardial infarction (CAD).  The CAD disability was rated at 10 percent from September 16, 2003 to June 25, 2007.  Effective June 26, 2007, CAD has been rated at 60 percent.  The Veteran contends he is entitled to a rating greater than 10 percent, specifically the 60 percent rating, from September 16, 2003, to June 25, 2007, for CAD.  Stated another way, the Veteran believes that at all relevant times since CAD has been service connected it should be evaluated as 60 percent disabling.

The Veteran received a VA examination in November 2003.  The examiner noted that the Veteran had done well since the myocardial infarction with no more chest pain.  Although he also was told that he had congestive heart failure, the Veteran was not being treated for congestive heart failure and he had no symptoms of congestive heart failure.  He had occasional tightness in his chest but no shortness of breath.  The VA examiner's diagnosis was CAD, status post intervention with stent placement in 2000 doing well.  He concluded that the MET level was probably normal and left ventricular function was normal with no chest pain or shortness of breath at this time.

VA treatment notes indicate the Veteran complained of shortness of breath in March 2004, although notably he could exercise intensively without problems.  Stated another way, the Veteran still had great exercise tolerance.  He also did not have paroxysmal nocturnal dyspnea or orthopnea.  The Veteran did not have congestive heart failure and his CAD appeared to be asymptomatic. 

In January 2005, his CAD was described as stable and he did not have any chest pain.

In June 2007, he did not have chest pains or shortness of breath.

Later that month, on June 26, 2007, he was noted on a VA examination to require continuous medication to treat CAD.  He had weekly episodes of fatigue, angina, and dizziness.  He had dyspnea upon mild exertion.  No abnormalities were noted upon physical examination but the examiner noted he could not complete the stress test and stopped it due to the Veteran's leg pain.  The Board notes the Veteran has disabilities of the lower extremity such as bilateral knee strain causing knee pain.  The examiner stated the Veteran had very poor exercise capacity and the stress test was nondiagnostic due to the inability to reach the target heart rate.  The VA examiner estimated the METS at 3.0. The VA examiner stated the ejection fraction was greater than 50 percent.  An echocardiogram, however, demonstrated mild global dysfunction and a visually estimated ejection fraction from 49 percent to 59 percent.

CAD is rated by the schedular criteria of Diagnostic Code 7005 Arteriosclerotic Heart Disease (Coronary Artery Disease).  Under Diagnostic Code 7005, with documented CAD, a 10 percent evaluation is assigned for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

After reviewing the evidence before the Board, the Board has determined that the Veteran is not entitled to a rating higher than 10 percent for CAD for the period from September 16, 2003 to June 2007.  At the November 2003 VA examination, the MET level was normal and left ventricular function was normal with no chest pain or shortness of breath at this time.  It is true that at that time the Veteran did not undergo a stress test or other testing to determine his METS level of ejection fraction.  Although the 2003 VA examination did not state why such testing was not done, the Board notes that later testing could not be performed because of the Veteran's lower extremity disabilities.  As noted above, the inability to test for METS is why the schedular criteria allow a physician or someone with medical training and knowledge to estimate the Veteran's METS.  Here, the examiner based upon his interview and examination of the Veteran determined the Veteran had normal findings.  

Clinical records for the relevant period support the VA examination conclusions.  He was noted not to have chest pains and the March 2004 shortness of breath did not occur during exercise.  His caregivers determined the shortness of breath was not related to CAD as they described his CAD at that time as asymptomatic.  The other records merely noted his CAD as part of his medical history or, to the extent CAD was discussed, it was described as stable without chest pain or shortness of breath.  To warrant a 60 percent rating desired by the Veteran, the evidence must establish certain symptoms with a workload greater than 3 METs but not greater than 5 METs.  The evidence is against a find that the Veteran had dyspnea, fatigue, angina, dizziness, or syncope resulting from a workload of 7 METs or less.  

Moreover, at all relevant times, the Veteran had an ejection fraction of greater than 50 percent.  Even at the time of his mycoardial infarction, his ejection fraction was 55 percent.  There is no evidence of congestive heart failure, either by an acute episode or on a chronic basis, left ventricular dysfunction, cardiac hypertrophy, or dilatation on electrocardiogram, echocardiogram, or X-ray.  In sum, the schedular criteria that warrant a higher rating of 30 percent, 60 percent rating, the rating sought by the Veteran, or higher have not been established by the evidence of record for the period in question.

The Board has considered the Veteran's lay assertions.  The Board is sympathetic to the Veteran's lay statements that his disabilities are worse than currently evaluated and those statements have been considered.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  The medical and lay evidence has been assessed by the Board in determining the overall disability rating.

As the assigned 10 percent evaluation from September 16, 2003 to June 25, 2007 reflects the actual degree of impairment shown since the date of the grant of service connection for the Veteran's CAD, there is no basis for staged ratings for this claim during this period.  Accordingly, for the reasons explained above, the preponderance of the evidence is against a rating higher than 10 percent for coronary artery disease with myocardial infarction from September 16, 2003 to June 25, 2007, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Other Considerations 

In this case, consideration of a referral for extraschedular consideration has not been raised by the Veteran or the record, to include as a result of a combination of service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As such further discussion of extraschedular ratings is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

The Veteran has been in receipt of a 100 percent rating since June 4, 2008, he has not argued that his CAD alone caused unemployability at any point during the appeal or that CAD in combination with other disabilities resulted in unemployability prior to June 4, 2008.  This is also not suggested by the other evidence of record.  Thus, further discussion of entitlement to a TDIU is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  


ORDER

A rating higher than 10 percent for coronary artery disease with myocardial infarction from September 16, 2003 to June 25, 2007, is denied.


REMAND

The Veteran seeks service connection for hypertension.  A September 2011 VA examiner determined that the Veteran's hypertension is not related to service because the separation examination did not indicate any diagnosis or treatment for hypertension.  The Veteran, however, points to high blood pressure readings in service and a February 1983 note with a November 1986 addendum in the service treatment records that records a history of using medication for high blood pressure.  Service treatment records show blood pressure readings of 150/114 (October 11, 1974), 158/75 (September 9, 1984), and 131/91 (July 29, 1989).  As the VA examiner did not discuss the in service high blood pressure readings and the significance of the February 1983 note with November 1986 addendum, the Board finds that remand for an addendum opinion is appropriate.

In a similar manner, the Veteran asserts his left eye glaucoma and cataract is the result of service, pointing to left eye treatment for an abrasion during service in October 1978.  In addition, he argues the right eye epithelial defect either caused or aggravated the glaucoma and cataracts in each of his eyes.  The VA examinations thus far have not adequately addressed the abrasion in 1978.  The Board thus finds the examination opinions are insufficient and a new VA examination with opinion accompanied by rationale is necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, as to an increased rating for the right eye epithelial defect, the disability is rated under Diagnostic Code 6009, which is rated in part based upon the Veteran's visual impairment.  38 C.F.R. § 4.79 (2016).  The Veteran receives treatment for his eyes at VA.  The VA treatment records reveal that as part of the treatment and monitoring of the eye conditions, the Veteran has undergone numerous Humphrey Visual Field tests.  The notes describe the general results of a partial loss of his field of vision, but the specific results recording the severity of the loss of field of vision are not in the file.  Therefore, while the record before the Board contains a broad interpretation of the results, the complete test with numerical results is not included.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the numeric results of all VA Humphrey Visual Field tests that measured the Veteran's field of vision.  If any automated perimetry used the Humphrey
Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability, then the results associated with the file should, if feasible, be recorded on a standard Goldmann chart providing at least 16 meridians 22 1/2 degrees apart for each eye.  38 C.F.R. § 4.77(a).  In addition, obtain all relevant VA medical records of treatment of the Veteran from April 2012 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  After the record development is completed, forward the Veteran's claims file to an examiner for an addendum opinion regarding hypertension.  A rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran's hypertension at least as likely as not (50 percent probability or more) began in service or is otherwise causally related to service.

The examiner is asked to discuss the clinical significance of a February 1983 note in the service treatment records with a November 1986 addendum that records a history of discontinued medication for high blood pressure as well as some notations of high blood pressure during service.  

If the examiner determines that hypertension is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) hypertension was (1) caused by or (2) aggravated by the Veteran's service-connected CAD.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  After the record development is completed, provide the Veteran with a VA eye examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine the severity of the right eye epithelial defect.  

The examiner is asked to determine all current disabilities of the left eye.  For each diagnosed disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

The examiner is asked to discuss the clinical significance of documented treatment of the left eye in October 1978.  

If the examiner determines that no current left eye disability is related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) that any current left eye disability was (1) caused by or (2) aggravated by the Veteran's service-connected right eye epithelial defect.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


